                               Case 21-10213    Doc 27     Filed 02/09/21     Page 1 of 2
Entered: February 9th, 2021
Signed: February 8th, 2021

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                             Baltimore Division

           In re:

           HOME SWEET HOME DD, INC.,                          CASE NO. 21-10213-NVA

                     Debtor.                                  CHAPTER 11

                                   ORDER DEFERRING CONSIDERATION OF
                                      APPOINTMENT OF OMBUDSMAN

                    On January 12, 2021, the debtor Home Sweet Home DD, Inc. filed for chapter 11

         bankruptcy relief as small business under subchapter V. In Paragraph 7 of the petition, the debtor

         checked off that it is a “health care business,” as defined in 11 U.S.C. § 101(27A). Yet, in Part 8

         of the Statement of Financial Affairs (“SOFA”), the debtor checked off that the debtor is not

         engaged in offering services and facilities for diagnosing or treating injury, deformity, or disease,

         or providing any surgical, psychiatric, drug treatment, or obstetric care. These activities form the

         basis of the definition of a health care business under §101(27A).

                    Under § 333 of the Bankruptcy Code and Rule 2007.2 of the Federal Rules of Bankruptcy

         Procedure (“FRBP), the Court must appoint a patient care ombudsman for a health care business

         within 30 days of the petition date, unless the court finds that the appointment of an ombudsman

         is not necessary. Under FRBP 2007.2, a motion contesting the necessity of appointing a patient
                  Case 21-10213          Doc 27   Filed 02/09/21      Page 2 of 2




care ombudsman must be filed “no later than 21 days after the commencement of the case or within

another time fixed by the court.” No such motion has been filed and the 21-day period to do so

has expired. However, the debtor’s answer to Part 8 of the SOFA raises a question of whether the

debtor even is a health care business.

       Therefore, for the reasons stated here, the Court will defer appointing a patient care

ombudsman at this time. The Court will require the parties to respond in writing whether the

appointment of a patient care ombudsman is necessary for the protection of patients in this case.

       Accordingly, for the reasons stated herein, it is, by the United States Bankruptcy Court for

the District of Maryland,

       ORDERED, that within 14 days after entry of this Order, the debtor, trustee, United States

Trustee and/or other party in interest, shall either: (1) show cause in writing, if any there be, why

the appointment of a patient care ombudsman is not necessary for the protection of patients under

the specific facts of this case; or (2) state that the debtor consents to the appointment of a patient

care ombudsman.

cc:    Debtor
       Debtor’s Counsel
       Case Trustee
       United States Trustee

                                          END OF ORDER




                                                  2
